Citation Nr: 1434143	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from September 1993 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a claim for service connection status post repair atrial septal defect.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In filing his claim to reopen, the Veteran asserted that he had vascular heart disease.  Given the foregoing, and given that it is unclear whether the Veteran has a current disease (not defect) involving his heart, the claim has been recharacterized as reflected on the title page.

The Veteran presented testimony at a personal hearing before a Decision Review Officer in October 2010 and at a personal hearing before the undersigned Veterans Law Judge in November 2012.  Transcripts of both hearings are of record.  At the time of his November 2012 hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304.

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A rating decision issued by the St. Petersburg RO in April 1999 denied a claim of entitlement to service connection for status post repair atrial septal defect on the basis that the condition was considered a congenital or developmental defect unrelated to service and not subject to service connection and that there was no evidence the Veteran's heart condition was aggravated during service.  

2.  Additional evidence submitted since the issuance of the April 1999 rating decision on the issue of service connection for a heart disorder is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for a heart disorder is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claim to Reopen

The Veteran seeks to establish service connection for a heart disorder.  The RO has declined to reopen the claim and has continued prior denials of the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued by the St. Petersburg RO in April 1999 denied a claim of entitlement to service connection for status post repair atrial septal defect on the basis that the condition was considered a congenital or developmental defect unrelated to service and not subject to service connection and that there was no evidence the Veteran's heart condition was aggravated during service.  The Veteran submitted a timely notice of disagreement (NOD) and a statement of the case (SOC) was issued, but the Veteran did not perfect an appeal.  Therefore, the April 1999 rating decision became final.  

The Board acknowledges at this juncture that the RO in Roanoke, Virginia, treated its July 2001 receipt of additional evidence that was not available at the time of a November 2001 rating decision as a claim to reopen, but declined to reopen a claim for service connection for status post repair atrial septal defect in a July 2004 rating decision.  Given the fact that the November 2001 rating decision did not adjudicate a claim for service connection for status post repair atrial septal defect, the Board is treating the April 1999 rating decision as the last final denial of the claim for service connection for a heart disorder.  

The Veteran filed a claim to reopen in January 2008, and this appeal ensues from the July 2008 rating decision issued by the St. Petersburg RO, which declined to reopen the claim.  The Board notes that the RO subsequently reopened the claim and adjudicated it on the merits in a January 2012 supplemental SOC (SSOC).  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The only evidence of record before the RO at the time of the April 1999 rating decision were the Veteran's service treatment and service personnel records.  Evidence added to the record since the April 1999 rating decision includes several statements made by the Veteran in support of his claim, testimony taken in October 2010 and November 2012, two VA examination reports, and private and VA treatment records.  In pertinent part, the Veteran asserts that he has vascular heart disease and that the stress and physical activity of service worsened his atrial septal defect, or hole in his heart.  These assertions were not raised before, and are thus considered new.  They are also considered material, as they raise a reasonable possibility of substantiating the claim.  

Having found that new and material evidence has been presented, reopening of the claim for service connection for a heart disorder is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim is decided.

ORDER

New and material evidence has been received with regard to the claim for service connection for a heart disorder, and therefore that claim is reopened; the appeal is granted to this extent only.  

REMAND

Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service. VAOPGCPREC 82-90 (July 18, 1990); see also VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty and reasoning that the mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease).  With regard to congenital or developmental defects, service connection may not be granted for a defect but may be granted for disability which is shown to have resulted from a defect which was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (July 18, 1990).

The Veteran has been afforded two VA examinations, the first in January 2003 and the second in March 2011.  Neither is adequate.  The January 2003 VA examiner noted that the Veteran's records, to include echocardiogram results, were not available such that no comment on ejection fraction and possible disease involvement could be made.  The March 2011 VA examiner provided an opinion against the claim, namely that atrial septal defect is a congenital fixed defect that cannot be aggravated by service, but did not provide a rationale for this bald statement.  On remand, an adequate VA examination must be scheduled.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the James A. Haley Veterans' Hospital, dated since January 2012.  

2.  Schedule the Veteran for a VA examination of his heart, preferably by a cardiologist.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

a. The examiner should identify all current disorders of the heart. 

b. For each diagnosis, the examiner should indicate whether it had its onset prior to service, during military service (September 1993 to May 1998), or after service. 

c. For any disorder that had its onset prior to active service, the examiner should indicate whether it is a congenital or developmental defect versus disease. 

i. If any pre-service disorder is a disease rather than a defect, the examiner should provide an opinion as to whether there is any factual evidence which supports a conclusion that it underwent an identifiable permanent increase in severity during military service that was beyond its natural progression.

ii. If any pre-service disorder is a congenital or developmental defect, the examiner should provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability. 

d. For any disorder  that had its onset after active service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is related to any in-service disease, event, or injury.  

A rationale for any opinion expressed should be provided.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


